Case 1:17-cv-01846-LPS-JLH Document 117 Filed 03/05/21 Page 1 of 1 PageID #: 1859
                                                                                  WILMINGTON
                                                                                 RODNEY SQUARE
                                                                                    NEW YORK
                                                                            ROCKEFELLER CENTER
                                                                                     Adam W. Poff
                                                                                    P 302.571.6642
                                                                                    F 302.576.3326
                                                                                    apoff@ycst.com

                                        March 5, 2021

 VIA ELECTRONIC FILING

 The Honorable Jennifer L. Hall
 United States District Court for the District of Delaware
 J. Caleb Boggs Federal Building
 844 North King Street
 Wilmington, DE 19801

               Re:     Emerson Electric Co. v. Emerson Quiet Kool Co. Ltd. and Home Easy
                       Ltd., C.A. No. 17-01846-LPS-JLH

 Dear Judge Hall,

        Plaintiff Emerson Electric Co. (“Emerson Electric”) and Defendants Emerson Quiet Kool
 Co. and Home Easy Ltd. (collectively “Defendants”), respectfully submit this status report
 pursuant to Your Honor’s February 19, 2021 Order (D.I. 103).

        The parties met and conferred about consolidation. Emerson Quiet Kool proposed
 consolidating through at least summary judgment. Emerson Electric would not agree to that
 proposal.
        Should Your Honor have any questions about the forgoing, counsel are available at the
 Court’s convenience.
                              Respectfully,
                              /s/ Adam W. Poff
                              Adam W. Poff (No. 3990)


 cc: All counsel of record (by email)
